Name: 83/273/EEC: Commission Decision of 25 May 1983 on the implementation of the reform of agricultural structures in the Netherlands pursuant to Council Directive 72/159/EEC (Only the Dutch text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  economic policy;  agricultural policy;  agricultural structures and production; NA
 Date Published: 1983-06-07

 Avis juridique important|31983D027383/273/EEC: Commission Decision of 25 May 1983 on the implementation of the reform of agricultural structures in the Netherlands pursuant to Council Directive 72/159/EEC (Only the Dutch text is authentic) Official Journal L 149 , 07/06/1983 P. 0021 - 0021*****COMMISSION DECISION of 25 May 1983 on the implementation of the reform of agricultural structures in the Netherlands pursuant to Council Directive 72/159/EEC (Only the Dutch text is authentic) (83/273/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), as last amended by Directive 81/528/EEC (2), and in particular Article 18 (3) thereof, Whereas on 24 March 1983 the Government of the Netherlands notified, pursuant to Article 17 (4) of Directive 72/159/EEC, the fixing of the comparable income for 1983 within the meaning of Article 4 of the abovementioned Directive; Whereas Article 18 (3) of Directive 72/159/EEC requires the Commission to determine whether, having regard to the abovementioned communication, the existing provisions in the Netherlands for the implementation of Directive 72/159/EEC continue to satisfy the conditions for financial contribution by the Community towards common measures within the meaning of Article 15 of Directive 72/159/EEC; Whereas the fixing of the comparable income for 1983 meets the requirements of Directive 72/159/EEC, and in particular Article 4 (1) thereof, Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 Having regard to the fixing of the comparable income for 1983, the provisions for the implementation of Directive 72/159/EEC in the Netherlands continue to satisfy the conditions for a Community financial contribution towards measures within the meaning of Article 15 of Directive 72/159/EEC. Article 2 This Decision is addressed to the Kingdom of the Netherlands. Done at Brussels, 25 May 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 96, 23. 4. 1972, p. 1. (2) OJ No L 197, 20. 7. 1981, p. 41.